STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

STATE OF LOUISTANA NO. 2022 KW 0593

VERSUS

JAMES HILL AUGUST 12, 2022

In Re: James Hill, applying for supervisory writs, 2185+
Judicial District Court, Parish of Tangipahoa, No.
1603118.

 

BEFORE : WHIPPLE, C.J., GUIDRY AND WOLFE, JJ.

WRIT DENIED ON THE SHOWING MADE. Relator failed to include
a file-stamped copy of the motion to reconsider sentence, the
district court ruling, the September 30, 2021 sentencing
transcript or minutes, the transcript of the April 27, 2022
hearing, the bill of information, the uniform commitment order,
other pertinent district court minutes, and any other portion of
the district court record that might support the claim raised in
the writ application. Supplementation of this writ application
and/or an application for rehearing will not be considered. see
Uniform Rules of Louisiana Courts of Appeal, Rules 2-18.7 & 4-9.
In the event relator elects to file a new application with this
court, he may do so without the necessity of obtaining a return
date. Any future filing on this issue should include the entire
contents of this application, the missing items noted above, and
a copy of this ruling.

VGW

COURT OF APPEAL, FIRST CIRCUIT

ASwl)

ow

DEPUTY CLERK OF COURT
FOR THE COURT